           Case 3:19-cv-01473-BR        Document 1       Filed 09/12/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALEXIS A. LIEN, OSB #110569
alexis.lien@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for the United States of America



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA,                                       Case No. 3:19-cv-01473-BR

         Plaintiff,
                                                                 COMPLAINT, in rem, FOR
         v.                                                      FORFEITURE

 $36,000.00 UNITED STATES
 CURRENCY and
 $18,000.00 UNITED STATES
 CURRENCY, in rem,

         Defendants.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Alexis A. Lien, Assistant United States Attorney, for its Complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.


Complaint in rem for Forfeiture                                                             Page 1
          Case 3:19-cv-01473-BR          Document 1       Filed 09/12/19      Page 2 of 3




                                                 II.

        Defendants, in rem, $36,000.00 and $18,000.00 in United States currency, were seized in

the District of Oregon, and are now and during the pendency of this action will be within the

jurisdiction of this Court.

                                                 III.

        Defendants, in rem, $36,000.00 and $18,000.00 in United States currency, represent

proceeds traceable to an exchange for controlled substances or were used or intended to be used

to facilitate such a transaction in violation of 21 U.S.C. § 801, et. seq., and are forfeitable to the

United States pursuant to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in

the Declaration of Special Agent Ryan Parton, Federal Bureau of Investigation, marked as Exhibit

A, attached and fully incorporated herein by this reference.

        WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of Defendants, in rem, $36,000.00 and $18,000.00 in United States currency, that

due notice be given to all interested persons to appear and show cause why forfeiture of these

Defendants, in rem, should not be decreed; that due proceedings be had thereon; that these

Defendants be forfeited to the United States; that the Plaintiff United States of America be awarded

its costs and disbursements incurred in this action.

        Dated this 12th day of September 2019.


                                               Respectfully submitted,

                                               BILLY J. WILLIAMS
                                               United States Attorney

                                               /s/ Alexis A. Lien
                                               ALEXIS A. LIEN

Complaint in rem for Forfeiture                                                               Page 2
          Case 3:19-cv-01473-BR        Document 1      Filed 09/12/19     Page 3 of 3




                                          VERIFICATION

       I, RYAN PARTON, declare, under penalty of perjury, pursuant to the provisions of 28

U.S.C. Section 1746, that I am a Special Agent with the Federal Bureau of Investigation, and that

the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     /s/ Ryan Parton
                                     RYAN PARTON
                                     Special Agent
                                     Federal Bureau of Investigation




Complaint in rem for Forfeiture                                                           Page 3
        Case 3:19-cv-01473-BR          Document 1-1       Filed 09/12/19     Page 1 of 11




                           DECLARATION OF RYAN E. PARTON

       I, Ryan E. Parton, do hereby declare:

                            PURPOSE OF THIS DECLARATION

       1.    This declaration is submitted in support of a complaint for forfeiture. The information

contained in this declaration is based on an investigation conducted by Federal Bureau of

Investigation Special Agent Ryan E. Parton, which will show that $36,000.00 in U.S. currency

seized from Oscar Candelario and $18,000.00 in United States Currency that was seized from his

travel companion, James Stembridge, at the Portland International Airport on May 9, 2018, is

subject to forfeiture pursuant to 21 U.S.C § 881(a)(6), as moneys furnished or intended to be

furnished by any person in exchange for a controlled substance, proceeds traceable to such an

exchange, or moneys used or intended to be used to facilitate violations of 21 U.S.C. § 801, et.

seq. Information contained in this declaration is based upon my personal observations, training,

and experience, and that of other law enforcement officers. This declaration does not contain each

and every fact that I know about this investigation, only those necessary to establish probable cause

to believe the seized currency is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                          AGENT BACKGROUND AND TRAINING

       2.     I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have

been so employed since July 2012. As a Special Agent with the FBI, my duties and responsibilities

have included conducting criminal investigations for possible violations of federal law,

particularly those found in Title 21 and Title 18 of the United States Code. I am currently assigned

to the Portland Regional Organized Crime and Drug Task Force (PDX-TF). PDX-TF is a

coordinated effort by local and federal law enforcement officials to reduce illegal drug trafficking

Declaration of Ryan Parton                                           EXHIBIT A PAGE 1
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:19-cv-01473-BR           Document 1-1       Filed 09/12/19      Page 2 of 11




and related crimes in the Portland metropolitan area, specifically those areas directly related to air

transportation.

       3.         Between July of 2012 and December of 2012, I received extensive training at the

FBI Academy, Quantico, Virginia, which included topics related to the methods of unlawful drug

trafficking; the identification of controlled substances; surveillance; undercover operations; the

use of wiretaps; confidential source management; the means by which drug traffickers derive,

launder, and conceal their profits; the use of assets to facilitate unlawful drug trafficking activity;

the laws permitting forfeiture to the United States of assets purchased with drug proceeds or assets

used or intended to be used to facilitate drug trafficking offenses; and money laundering

investigations. I have become familiar with the types and amounts of profits made by dealers and

distributors of controlled substances, and the methods, language, and terms which are used to

disguise the source and nature of the profits from their illegal drug trafficking. I have received

additional formal training from the Oregon Narcotics Enforcement Association (ONEA), the

International Narcotics Investigations Association (INIA), and the El Paso Intelligence Center’s

JETWAY Interdiction Training program, which all focused on drug and bulk cash smuggling

occurring within mass transportation systems.

       4.         Prior to being employed with the FBI, I was employed by the City of Cheyenne,

Wyoming as a Police Officer for approximately seven years. During that time, I obtained a

Professional Peace Officer certification through the Wyoming Police Officer’s Standards Board.

To obtain this certification I was required to complete over 1000 hours of law enforcement training.

This training included, but was not limited to, legal process, narcotics investigations, narcotics

identification, narcotics interdiction techniques, and interview and interrogation techniques.

Declaration of Ryan Parton                                             EXHIBIT A PAGE 2
                                                                          Complaint In Rem
                                                                        FOR FORFEITURE
        Case 3:19-cv-01473-BR          Document 1-1        Filed 09/12/19     Page 3 of 11




        5.     I have participated in numerous narcotics investigations and search warrants

seeking evidence of violations of Title 21 and Title 18 of the United States Code and violations

of Chapter 475 (Controlled Substances) of the Oregon Revised Statutes (ORS). These warrants

covered the search of locations to include: electronic communication devices; residences of drug

traffickers and their co-conspirators/associates; drug manufacturing operations; and stash houses

used as storage and distribution points for controlled substances and/or drug trafficking proceeds.

      BACKGROUND ON NARCOTICS PROCEEDS TRANSPORTED THROUGH
                            AIRPORTS

       6.      I know from my training and experience that drug traffickers transporting narcotics

proceeds will frequently use airports to transport proceeds to a source city in order to purchase

controlled substances, including marijuana, cocaine, heroin and methamphetamine. I know from

my training and experience that subjects trafficking narcotics proceeds often use airports to

transport proceeds because of the speed of travel, the ability to maintain custody of the proceeds,

and the low detection rate by law enforcement. I know from training and discussions with other

law enforcement officers that these controlled substances and proceeds of the illegal sale of

controlled substances are often found during airport interdictions.

       7.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know Oregon is a marijuana source state for

controlled substances to destination locations across the United States. Current Oregon state laws

permitting the recreational and medical growth, purchase, and possession of marijuana provide

individuals with significant quantities of marijuana, which can be illegally shipped to other states

where marijuana is illegal or less available in order to derive substantially increased profits.


Declaration of Ryan Parton                                            EXHIBIT A PAGE 3
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:19-cv-01473-BR          Document 1-1       Filed 09/12/19     Page 4 of 11




       8.      Based on my experience, training and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators exist when drug

traffickers book airline travel for the purpose of purchasing narcotics. These travel indicators are

inconsistent with normal travel and would only be justified under extraordinary circumstances.

       9.      I know from my training and experience that drug traffickers will book their airline

travel the same day or several days before their travel. This is often done because the availability

of narcotics and narcotics proceeds changes on short notice. Drug traffickers have narrow windows

to conduct drug transactions when a source of supply obtains narcotics. Otherwise the source will

find another buyer.

       10.     I know from my training and experience that drug traffickers will book one-way

travel or have short turn around flights. This is commonly done because drug traffickers are

delivering narcotics proceeds to their source of supply (and do not require a lot of time at their

destination) or the drug trafficker is planning on transporting the purchased narcotics by car/train

back to their originating city.

       11.     I know from my training and experience that drug traffickers will transport their

narcotics proceeds in carry-on bags or concealed within natural voids inside checked luggage.

Drug traffickers know that law enforcement passenger and luggage screening is most thoroughly

done when passengers are entering the airport terminal and that there is less stringent screening of

checked luggage. Therefore, in my experience, the larger seizures of narcotics proceeds found in

airports are typically concealed within checked baggage. Drug traffickers believe that their greatest

threat for detection of narcotics proceeds within checked bags is from x-ray screening. For that

reason, drug traffickers will often wrap currency in mylar to prevent detection by x-ray machines.

Declaration of Ryan Parton                                           EXHIBIT A PAGE 4
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:19-cv-01473-BR         Document 1-1      Filed 09/12/19       Page 5 of 11




                             SUMMARY OF INVESTIGATION

       12.     On May 9, 2018, members of the Portland Regional Drug and Organized Crime

Task Force (hereinafter “PDX-TF”) were conducting standard interdiction operations at Portland

International Airport. This specific interdiction operation focused on passengers who arrived on

American Airlines flight 1428 which originated in Chicago, Illinois and arrived in Portland,

Oregon at approximately 1300 hours.

       13.     During this operation, PDX-TF investigators Mathew Fromme and Timothy Osorio

were dressed in civilian clothing.      Multnomah County Sheriff’s Office K9 Deputy Bobby

O’Donnell was also wearing civilian clothing but with his department issued police vest with

markings and badge.      Deputy O’Donnell’s police K9 “Spencer” also wore a vest which

prominently displayed “Sheriff’s K9.”

       14.      At approximately 1313 hours Deputy O’Donnell began contacting passengers

deplaning from the American Airlines flight and asked for consent to allow K9 Spencer to “sniff”

the luggage carried by the passengers. K9 Spencer sniffed approximately 10 bags with no alerts.

       15. Deputy O’Donnell’s official police report states the following:

               As a male passenger was exiting the plane he looked at me and held his breath as
               he clutched his white duffel bag. Often times this behavior is called indexing. The
               passenger changed directions walked away from the general flow and walked
               towards the “flight board” then walked into the bathroom. I have seen this
               subconscious behavior before while conducting drug interdictions missions at the
               airport. Passengers who are carrying contraband avoid walking past my drug K9.
               When I have interviewed those subjects they have consistently told me that they
               “knew” that my K9 would smell the drugs in their bag if they came near us.

               I notified Det. Fromme and Osorio to watch the subject, I continued to run the
               flight. I ran approximately 20 more passenger with no change of behavior.

              I saw the subject exit the rest room, look at me, pause and then lean up next to the
              wall.
Declaration of Ryan Parton                                         EXHIBIT A PAGE 5
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:19-cv-01473-BR         Document 1-1       Filed 09/12/19     Page 6 of 11




               I continued to walk towards him and asked if my Drug K9 could smell his bag that
               was lying on the ground next to him. He replied, “Yes”. While sniffing a backpack,
               K9 Spencer’s tail began to wag rapidly and his breathing became more focused and
               intense. I’ve only seen this behavior from him during certifications, training, and
               field deployments where the presence of drug odor was confirmed. K9 Spencer
               “sucked and purged” on the backpack. He then sat down quickly behind the
               passenger. It was like he was shocked with a jolt of electricity. I have seen this
               change in behavior and that final response to the odor of drugs, thousands of times
               in both training and “real life” deployments.

       16.     Deputy O’Donnell immediately notified PDX-TF investigators of the alert. PDX-

TF investigators Fromme and Osorio contacted the person in physical control of the luggage K9

Spencer alerted to. Investigators identified themselves as law enforcement and informed the

passenger that investigators contacted him based on the K9 alert on his carry-on luggage. The

passenger was identified as Oscar Candelario. Upon contacting Candelario, investigators quickly

determined he was traveling with a second person named James Stembridge. Deputy O’Donnell

contacted Stembridge, who consented to the sniff of his carry-on luggage. K9 “Spencer” again

alerted to the odor of narcotic emanating from the luggage.

       17.     A non-custodial interview of Candelario was conducted by TFO Osorio while TFO

Fromme contacted and interviewed Stembridge. During the interview, Candelario informed TFO

Osorio that he was carrying approximately $20,000.00 in United States currency and it was

contained within his carry-on luggage. Candelario then stated it was closer to $25,000.00 in United

States currency. Candelario consented to the search of his luggage. As indicated by Candelario,

TFO Osorio located several stacks of US currency concealed within clothing items contained in

Candelario’s carry-on luggage. The amount found within Candelario’s luggage was $36,000.00

in United States currency. With verbal consent given by Stembridge, a search was conducted on

Stembridge’s carry-on luggage. Found within the luggage was $18,000 in United States currency.

Declaration of Ryan Parton                                          EXHIBIT A PAGE 6
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
        Case 3:19-cv-01473-BR          Document 1-1       Filed 09/12/19      Page 7 of 11




Stembridge denied ownership of the money and stated Candelario gave it to him to transport

because “…Candelario thought $54,000 was too much for one person to hold.” Stembridge

claimed not to know where the money was obtained from or what it was to be used for.

       18.     I know from my training and experience that, when contacted by law enforcement,

drug traffickers carrying narcotics proceeds will be deceptive about the amount of currency they

are carrying. Drug traffickers usually underestimate or are evasive about the quantity of the

currency they are carrying because they are aware law enforcement can seize narcotics proceeds.

Drug traffickers usually believe that if they are in possession of a lesser amount of currency that it

is less likely to be seized by law enforcement. It is common for drug traffickers carrying narcotics

proceeds to change their statements regarding the amount of currency that they are carrying several

times. Often drug traffickers will report they have less than $10,000.00 in United States currency

because they assume international requirements to report cash valued over $10,000.00 in United

States currency also applies for domestic travel. Drug traffickers engaged in money smuggling

activities will also provide inaccurate amounts in an attempt to limit law enforcement’s search of

the container in which the money is concealed. For example, the subject claims to be in possession

of $5,000.00 in United States currency, the subject hopes that once the officer searches the bag

and finds the reported $5,000.00 in United States currency, the officer will then terminate the

search resulting in other concealed money being overlooked. In some cases, drug traffickers

engaged in these activities will provide inaccurate amounts of currency because they themselves

are unaware of how much money they are transporting.

       19.     During the interview, Candelario was further asked about his trip. Candelario

stated he had flown with Stembridge from Orlando, Florida. Candelario had purchased the round

Declaration of Ryan Parton                                            EXHIBIT A PAGE 7
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:19-cv-01473-BR         Document 1-1      Filed 09/12/19     Page 8 of 11




trip airfare two days prior to flying. When asked about the nature of his visit, Candelario stated

he was here to visit family who resided in Tacoma, Washington. Candelario further stated the

purpose of the money was to purchase a vehicle at a local auto auction. Candelario was unable to

provide any information about where and when the auction was set to occur or the type of vehicle

he was interested in purchasing.

       20.     TFO Osorio inquired about Candelario’s employment. Candelario stated for the

last two years he was part owner of a landscaping business named “Lawn Enforcement Authority

Landscaping.” During this time, Candelario had not filed personal taxes and was unable to inform

TFO Osorio what his yearly salary was. However, Candelario did state Lawn Enforcement

Authority Landscaping made approximately $90,000.00 in United States currency in revenue

during 2017. During the interview, Candelario stated some of the money currently in his

possession was from the business account and the remainder was money he had saved. Candelario

was unable to provide any banking information to show the removal of the funds from a business

account or Candelario’s personal account.

       21.     Candelario was asked if he had any communications on his cell phone, such as an

email or text, between him and his employer or others that would verify or validate his story.

Candelario stated he did not. Detective Osorio asked the name of the “family” Candelario was

visiting in Tacoma. Candelario responded with the name “Omar.” Detective Osorio asked for

consent to view Candelario’s current texts and pictures on his cell phone. Candelario allowed

Detective Osorio to view the requested information.




Declaration of Ryan Parton                                         EXHIBIT A PAGE 8
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
        Case 3:19-cv-01473-BR         Document 1-1      Filed 09/12/19     Page 9 of 11




       22.     Detective Osorio’s police report documented the following observations:

                I located a text conversation between Mr. Candelario and Omar where I observed
               text conversations discussing the purchase of bulk marijuana, price for bulk
               quantities of marijuana, and pictures of marijuana bud. Among the texts between
               Mr. Candelario and Omar I located the following conversation dated “Friday
               11:22” where Mr. Candelario stated “Yo U have pics of that product. I’m trying to
               book tickets. I’m shopping with my boy in Cali but I’m curious to see ur people
               first but the trip from u to Cali is 14-17 hrs”. Omar later responds on the text
               conversation “He saying for like from 8k to 75 gets you a 5 pack”. Mr. Candelario
               replied “What if I need like 20, 30”, “$ talks bro lmao, “Need to know how much
               you trying to get so my dude can get prepared. Start with 10 and then work your
               way up”, “Nah I don’t need 10 bro, I need like 20-30, maybe even 40”.

       23.     TFO Osorio confronted Candelario with the information found within the text

messages.    Candelario admitted to traveling to Oregon to purchase illegal bulk marijuana.

Candelario verified that the numbers “20-30, maybe even 40” was the amount in pounds of

marijuana he was seeking to purchase.

       24.     At approximately 1337 hours on May 9, 2018, Deputy O’Donnell was asked to

“run” the cash that was found in Candelario’s carry-on luggage. Prior to running K9 Spencer on

the target bags, the affiant set up a “line” of bags in similar size and appearance. The bags were

placed on the ground outside of gate C22. Deputy O’Donnell used K9 Spencer to “proof” the bags,

the area and a bag containing clean shredded U.S. Currency. K9 Spencer had no change of

behavior during that deployment.

       25.     With no alerts to the blank bags, clean shredded U.S. Currency, or the areas where

the deployment occurred, TFO Osorio set a “line” in the same areas. TFO Osorio placed the target

bag, which contained Candelario’s currency, in a random spot in the “line” that would be unknown

to both Deputy O’Donnell and K9 Spencer. Deputy O’Donnell ran the “line-up blind,” meaning



Declaration of Ryan Parton                                         EXHIBIT A PAGE 9
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
       Case 3:19-cv-01473-BR          Document 1-1       Filed 09/12/19      Page 10 of 11




that he did not know the location of the subject U.S. currency. TFO Osorio also stood out of

Deputy O’Donnell’s field of view to avoid him “cueing” him or K9 Spencer.

       26.     At approximately 1337 hours, Deputy O’Donnell deployed K9 Spencer on the line

up. Deputy O’Donnell recorded the results in his official police report as follows:

               As he approached bag #3, I saw K9 Spencer have a change of behavior. His tail
               began to wag rapidly and his breathing became more focused and intense. I've only
               seen this behavior from him during certifications, training and field deployments
               where the presence of drug odor was confirmed. I heard him "suck and purge" and
               then sit down quickly. I have seen this change in behavior and that final response
               to the odor of drugs thousands of times in both training and "real life" deployments.

               I "paid" K9 Spencer with his jute toy. I told Det. Osorio of the alert to bag #3. I was
               told that bag was the target bag. It should be noted that the bag containing the
               circulated U.S. Currency was in position #1.

       27.     Based on the totality of the circumstances, the information learned from

interviewing Candelario, and the information observed within Candelario’s cell phone, I believe

the seized currency was proceeds from illegal activity and/or was used or intended to be used to

facility illegal activity. The currency was administratively seized by the FBI and Candelario was

issued a receipt for the seized currency.

                                      CONCLUSION

       28.     Based on the foregoing information, I have probable cause to believe, and do

believe, that the $36,000 in U.S. currency seized from Oscar Candelario and the $18,000.00 in

United States Currency that was seized from his travel companion, James Stembridge, is subject

to forfeiture pursuant to 21 U.S.C. §881(a)(6), as moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, proceeds traceable to such an exchange, or

moneys used or intended to be used to facilitate violations of 21 U.S.C § 801, et. seq.


Declaration of Ryan Parton                                          EXHIBIT A PAGE 10
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
      Case 3:19-cv-01473-BR        Document 1-1      Filed 09/12/19    Page 11 of 11




      I declare under penalty of perjury that the foregoing is true and correct pursuant to 28

U.S.C. §1746.

      Executed this 12th day of September 2019.



      /s/ Ryan E. Parton
      RYAN E. PARTON
      Special Agent
      Federal Bureau of Investigation




Declaration of Ryan Parton                                     EXHIBIT A PAGE 11
                                                                   Complaint In Rem
                                                                 FOR FORFEITURE
                                 Case 3:19-cv-01473-BR                                   Document 1-2                   Filed 09/12/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $36,000 in United States currency and $18,000 in United
                                                                                                               States currency, in rem
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Alexis A. Lien - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:801 et seq. and 21:881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                      proceeds traceable to an ex. of a contr.sub/proceeds used or intended to be used to facilitate narc. traff.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                  CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                            JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                 DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 9/12/2019                                                               /s/Alexis A. Lien
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
